Citation Nr: 0327414	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  02-10 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
residuals of a right total hip replacement.

2.  Entitlement to a compensable rating for right hip 
disability prior to October 25, 2000.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1988 to January 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which granted a temporary total rating for the veteran's 
status post right hip arthroplasty (formerly evaluated as 
right hip strain, noncompensable), effective October 25, 2000 
through the end of November 2001, and assigned a 50 percent 
rating thereafter.  The veteran has expressed disagreement 
both with the effective date of the increase and with the 
current rating assigned.  In April 2003, he testified at a 
Travel Board Hearing before the undersigned.

The issues of entitlement to a rating in excess of 50 percent 
for residuals of a right total hip replacement and to a 
compensable rating for right hip disability prior to June 
2000 will be addressed in a REMAND that follows this 
decision.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his right 
hip disability was received April 30, 2001.

2.  Contemporaneous records showed that as of June 13, 2000, 
the veteran had only minimal (painful) motion of the right 
hip; ankylosis was not shown.


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's service-
connected right hip disorder from June 13, 2000.  38 U.S.C.A. 
§§ 1155, 5107, 5110; (West 2002); 
38 C.F.R. §§ 3.400(o), 4.71a, Diagnostic Code 5252. (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.  VA has 
not fully complied with the mandates of the VCAA, and those 
deficiencies are addressed in the REMAND that follows.  
However, the Board finds no good reason to delay a decision 
on the matter addressed on the merits below.

Factual Background

In August 1992, the RO granted service connection with a 
noncompensable rating for right hip strain, effective from 
the day following the date of the veteran's separation from 
service.

The veteran's claim for an increased rating for his right hip 
disability was received  April 30, 2001.

Medical records from the veteran's private physician, B.M., 
M.D., show that the veteran was treated for degenerative 
joint disease and avascular necrosis of the right hip.  The 
report of the initial office visit with Dr. B.M., dated June 
13, 2000, notes that the veteran's gait revealed a markedly 
antalgic pattern with minimal (emphasis added) motion of the 
right hip.  Examination of the right hip revealed limitation 
of both internal and external rotation followed by pain, and 
distinct atrophy of the right leg.  X-rays revealed avascular 
necrosis of the right femoral head with joint space narrowing 
and diffuse degenerative appearance of the head and neck.  
The impression was avascular necrosis right femoral head with 
secondary joint degeneration.  He was treated with 
intraarticular steroids in July 2000.  Ultimately, on October 
25, 2000, he underwent right total hip arthroplasty.

A February 2002 rating decision granted a temporary total 
rating for the veteran's status post total right hip 
arthroplasty from October 25, 2000 through the end of 
November 2001.  A 50 percent rating was assigned thereafter.

Analysis

The veteran contends that a compensable rating is warranted 
prior to October 25, 2000.

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Limitation of thigh flexion to 45 degrees warrants a 10 
percent rating, limitation of flexion to 30 degrees warrants 
a 20 percent rating, limitation of flexion to 20 degrees 
warrants a 30 percent rating and limitation of flexion to 10 
degrees warrants a 40 percent rating.  Diagnostic Code (Code) 
5252.  Codes 5251 and 5253, regarding evaluations based on 
limitations of extension, abduction, adduction or rotation do 
not provide for ratings in excess of 10 percent.  A rating in 
excess of 40 percent requires ankylosis (Code 5250) or 
pathology here not shown.  38 C.F.R. § 4.71a..

The veteran's claim for increase was received April 30, 2001.  
Under the controlling legal criteria, outlined above, the 
earliest possible effective date for a increased rating would 
be one year prior to that date (if an increase in disability 
was then ascertainable).  There are circumstances (e.g. the 
date of VA or uniformed services examination or 
hospitalization will be accepted as the date of claim) under 
which a still earlier effective date may be possible, but 
those circumstances are neither shown nor alleged as of yet.  

The record before the Board at this time reflects that as of 
his initial visit with Dr. B.M., on June 13, 2000, the 
veteran had only minimal (and painful) motion of the hip, 
with avascular necrosis and atrophy shown.  Under the 
criteria for rating limitation of motion, the degree of 
limitation shown on June 13, 2000 warrants a 40 percent 
rating under Code 5252.  Accordingly, such rating should be 
assigned.  A rating in excess of 40 percent requires 
ankylosis, which was not reported by Dr. B.M.

This grant does not preclude further consideration of 
entitlement to a compensable rating prior to June 13, 2000 
(to one year prior to April 30, 2001.)  That matter will be 
addressed in the remand below.


ORDER

A 40 percent rating for the veteran's service-connected right 
hip disability is granted, effective from June 13, 2000.  


REMAND

The veteran claims that his service-connected residuals of a 
right hip replacement are now more severe than reflected by 
the current 50 percent rating.  Also remaining for 
consideration is whether the veteran is entitled to a 
compensable rating prior to June 13, 2000.

During his April 2003 hearing, the veteran indicated that his 
right hip replacement residuals have grown worse since his 
last VA examination in November 2001.  Hence, a current VA 
examination is indicated.  He also stated that he has been 
treated at a VA hospital and he has had recent treatment from 
Dr. B.M.  Records of this treatment are not on file, may 
contain critical information, and must be secured.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  The notice 
provided to the veteran in this case does not appear to be 
adequate under the Quartuccio guidelines.  Specifically, the 
Board notes that the October 2001 letter regarding the claims 
process did not address the issue of an earlier effective 
date.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA), 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Federal Circuit found that the 30-day period 
provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded anyway for additional development and to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding any information 
previously provided, a full year is allowed for response to a 
VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. 
Principi, and any other applicable 
legal precedent.  In particular, the 
RO should ensure that the veteran is 
advised specifically of what he needs 
to establish his claims (for both a 
rating in excess of 50 percent for 
residuals of a right total hip 
replacement and an earlier effective 
date for a compensable rating), what 
the evidence shows, and of his and 
VA's respective responsibilities in 
claims development.  The veteran 
should be afforded the requisite 
period of time to respond.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
who have treated him for right hip 
problems (or may have noted the extent 
of impairment due to the right hip 
disability) since his separation from 
service, then obtain copies of all 
clinical records of such treatment 
which are not already in the claims 
folder.  (Of particular interest would 
be records of any clinical treatment 
or examination by Dr. B.M. or a 
referring physician, particularly just 
prior to June 13, 2000, as well as any 
outstanding records of treatment the 
veteran received at the VA hospital.)

3.  The RO should then arrange for a 
VA examination to determine the 
current nature and severity of the 
veteran's post total replacement right 
hip disability.  Any indicated studies 
should be accomplished, including 
range of motion studies.  The claims 
folder must be available to the 
examiner for review in connection with 
the examination.  The examiner should 
specifically be asked to comment on: 
(a) the severity of any residual 
weakness, pain or limitation of 
motion/ankylosis following 
implantation of the prosthesis; and 
(b) the nature and severity of any 
other impairment of hip function.  The 
examiner should provide the rationale 
for any medical conclusions.  
4.  Thereafter, the RO should 
readjudicate the claims for 
entitlement to a rating in excess of 
50 percent for the right hip 
disability and entitlement to a 
compensable rating for right hip 
disability prior to June 13, 2000.  If 
either benefit remains denied, the 
veteran should be issued an 
appropriate Supplemental Statement of 
the Case and afforded the requisite 
period of time to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purposes of this remand are to assist the veteran in 
developing his claims and to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



